DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 01/14/2019, in which, claims 1-17, are pending. Claims 1, 16 and 17 are independent. Claims 2-15, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.





CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ”a layout analyzing part; an extraction part; a character recognizing part; erecting direction deciding part” of claims 1-15.
“a layout analyzing means; an extraction means; a character recognizing means; erecting direction deciding means” of claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The disclosure does not provide adequate structure to perform the claimed functions of ”a layout analyzing part; an extraction part; a character recognizing part; erecting direction deciding part” of claims 1-15. “a layout analyzing means; an extraction means; a character recognizing means; erecting direction deciding means” of claim 17.
Accordingly, the specification does not demonstrate that applicant has made the invention that achieves the claimed function since the invention is not described with 
Claims 1-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation(s) ”a layout analyzing part; an extraction part; a character recognizing part; erecting direction deciding part” of claims 1-15.
“a layout analyzing means; an extraction means; a character recognizing means; erecting direction deciding means” of claim 17, invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire ”a layout analyzing part; an extraction part; a character recognizing part; erecting direction deciding part” of claims 1-15. “a layout analyzing means; an extraction means; a character recognizing means; erecting direction deciding means” of claim 17, claimed function and to clearly link the structure, material, or acts to the functions of the claims.
Therefore, the claim(s) is/are indefinite and is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may: (a) Amend the claim(s) so that the claim limitation(s) will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.
Further, Applicant has claimed the limitations indicated above without clear articulation of what structure is utilized to perform the claimed functionality as interpreted under 112, sixth paragraph. As such, it is unclear exactly what subject matter the Applicant regards as his invention in light of the Specification support for the 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being un-patentable over FUJIWARA (USPAP 2009/0110288), in view of SCHMIDT (USPAP 2018/0101725).

Referring to claim 1, Fujiwara teaches an image processing apparatus ([a document processing apparatus comprises a layout analysis module ([20 of fig 2] see 0041), configured to analyze image data as shown in fig 1] see abstract), comprising: a layout analyzing part that executes layout analysis for image data; ([a layout analysis module  20 of fig 2 configured to analyze image data input, divide areas for each classification, and acquire coordinate information of a text area from the areas by a classification, see 0041, 009]);
an extraction part that extracts a diagrammatic representation from the image data by using a result of the layout analysis; ([extraction module 25 of fig 2, extracts the features of the document image, see 0059-0060]);

 an erecting direction deciding part that decides an erecting direction of the image data by using a result of the character recognition, ([0061] the semantic information management module 22 unifies the aforementioned process results. For example, in the document image 1 shown in FIG. 7, the area 1-a manages the header area having the text information, and Area Semantic Information, the extracted information aforementioned is stored]).
Fujiwara doesn’t explicitly teaches, wherein the partial area is decided based on a relative position in the diagrammatic representation extracted by the extraction part.
However, SCHMIDT in the same area of image processing (as shown in fig 1), teaches wherein the partial area is decided based on a relative position in the diagrammatic representation extracted by the extraction part, ([see 0051 recognition 
(0036] Although FIG. 1-3 of SCHMID depicts a system comprising separate components including a computing, extraction unit an imaging sensor etc., one skilled in the art would recognize that these separate components may be combined a variety of ways to achieve particular design objectives. For example, in an alternative embodiment, the system components may be combined with processor components to save cost and improve performance.

Referring to claim 2. Fujiwara teaches all of the subject matter of claim 1, but doesn’t explicitly teaches, wherein the partial area is decided based on a relative position in the diagrammatic representation extracted by the extraction part.
However, SCHMIDT in the same area of image processing (as shown in fig 1), teaches wherein the partial area is decided based on a relative position in the diagrammatic representation extracted by the extraction part, ([see 0051 recognition data could be a document created by the recognition server from an OCR scan with 
(0036] Although FIG. 1-3 of SCHMID depicts a system comprising separate components including a computing, extraction unit an imaging sensor etc., one skilled in the art would recognize that these separate components may be combined a variety of ways to achieve particular design objectives. For example, in an alternative embodiment, the system components may be combined with processor components to save cost and improve performance.

Referring to claim 3. Fujiwara teaches all the subject matter of claim 1, but doesn’t explicitly teaches, wherein, when the diagrammatic representation extracted by the extraction part has m rows and n columns (m and n are natural numbers) with respect to a long side or a short side of the image data, the partial area is an area in a first row or an m-th row.
However, SCHMIDT in the same area of image processing (as shown in fig 1), teaches wherein, when the diagrammatic representation extracted by the extraction part has m rows and n columns (m and n are natural numbers) with respect to a long side or 
(0036] Although FIG. 1-3 of SCHMID depicts a system comprising separate components including a computing, extraction unit an imaging sensor etc., one skilled in the art would recognize that these separate components may be combined a variety of ways to achieve particular design objectives. For example, in an alternative embodiment, the system components may be combined with processor components to save cost and improve performance.

Referring to claim 4. Fujiwara teaches all of the subject matter of claim 1, but doesn’t explicitly teaches, wherein, when the diagrammatic representation extracted by the extraction part has m rows and n columns (m and n are natural numbers) with respect to a long side or a short side of the image data, the partial area is an area in a first column or an n-th column.



Referring to claim 6. Fujiwara teaches all of the subject matter of claim 1, but doesn’t explicitly teaches, wherein, when the diagrammatic representation extracted by the extraction part has the m rows and the n columns (m and n are natural numbers) with respect to the long side or the short side of the image data and when the erecting direction is not confirmed by the erecting direction deciding part as a result of the character recognition for the first row that is executed by the character recognizing part, the m-th row is then set as the partial area, ([the document assembly module 308 is configured to determine that words on the same line which are positioned with less than X pixels apart are deemed to be part of a phrase. Since the source document is typically a financial statement, the assumption can often be made that words on the line constitute the row's label and numbers represent the values on the row ([see 0042]).

Referring to claim 7, Fujiwara teaches al of thel subject matter of claim 1, but doesn’t explicitly teaches wherein, when the diagrammatic representation extracted by 

Referring to claim 8. Fujiwara teaches all of the subject matter of claim 1, but doesn’t explicitly teaches 8. The image processing apparatus according to Claim 1, wherein, when the diagrammatic representation extracted by the extraction part has m rows and n columns (m and n are natural numbers) with respect to a long side or a short side of the image data, the partial area is an a-th column (1 a n) that is a column having a relatively high frequency of presence of pixels as a result of the layout analysis, ([the document assembly module 308 is configured to determine that words on the same line which are positioned with less than X pixels apart are deemed to be part of a phrase. Since the source document is typically a financial statement, the assumption can often be made that words on the line constitute the row's label and numbers represent the values on the row ([see 0042]).



Referring to claim 10. Fujiwara teaches all of the subject matter of claim 1, but doesn’t explicitly teaches, wherein, when the diagrammatic representation extracted by the extraction part has m rows and n columns (m and n are natural numbers) with respect to a long side or a short side of the image data, the partial area is an a-th column (1 < a S n) that is a widest column having a relatively high frequency of presence of pixels as a result of the layout analysis.

Referring to claim 11. Fujiwara teaches all of the subject matter of claim 1, but doesn’t explicitly teaches, wherein, when the diagrammatic representation extracted by the extraction part has m rows and n columns (m and n are natural numbers) with respect to a long side or a short side of the image data, the partial area is an area including a plurality of rows less than the m rows, ([the document assembly module 308 

Referring to claim 12. Fujiwara teaches all of the subject matter of claim 1, but doesn’t explicitly teaches, wherein, when the diagrammatic representation extracted by the extraction part has m rows and n columns (m and n are natural numbers) with respect to a long side or a short side of the image data, the partial area is an area including a plurality of columns less than the n columns, ([the document assembly module 308 is configured to determine that words on the same line which are positioned with less than X pixels apart are deemed to be part of a phrase. Since the source document is typically a financial statement, the assumption can often be made that words on the line constitute the row's label and numbers represent the values on the row ([see 0042]).

Referring to claim 13. Fujiwara teaches all of the subject matter of claim 1, but doesn’t explicitly teaches, wherein the character recognizing part sequentially executes the character recognition for the character string in the partial area and calculates a certainty factor of the character recognition, and wherein, when the certainty factor is equal to or larger than a reference value, the erecting direction deciding part decides the erecting direction of the image data without executing the character recognition for a 

Referring to claim 14. Fujiwara teaches all of the subject matter of claim 1, but doesn’t explicitly teaches, wherein the partial area is an area of a title of the extracted diagrammatic representation or, when the extracted diagrammatic representation has m rows and n columns (m and n are natural numbers), an area in a first row or an m-th row or an area in a first column or an n-th column, and wherein the character recognizing part first executes the character recognition for the area of the title of the diagrammatic representation and, when the erecting direction of the image data is not decided by the erecting direction deciding part, then executes the character recognition for the area in the first row or the m-th row or executes the character recognition for the area in the first column or the n-th column, ([the document assembly module 308 is configured to determine that words on the same line which are positioned with less than X pixels apart are deemed to be part of a phrase. Since the source document is typically a financial statement, the assumption can often be made that words on the line constitute the row's label and numbers represent the values on the row ([see 0042]).

Referring to claim 15. Fujiwara teaches all of the subject matter of claim 1, but doesn’t explicitly teaches, wherein, when the extracted diagrammatic representation has the m rows and the n columns (m and n are natural numbers), the partial area is an area in a second column or an (n-1)th column, and wherein the character recognizing part executes the character recognition for the area in the first column or the n-th 

Referring to claim 16, Fujiwara teaches a non-transitory computer readable medium storing a program causing a computer to execute a process (a document processing apparatus 230 for extracting the semantic information of the image data, a data storage unit 240 for storing various data]), comprising: acquiring image data by reading a document, ([see 0041, acquiring the text information of the text area in the document image]); executing layout analysis for the image data; ([extraction module 25 of fig 2, extracts the features of the document image, see 0059-0060]);
extracting a diagrammatic representation from the image data by using a result of the layout analysis; [0047] the text area information calculation module 24, on the basis of the coordinate information of each partial area and text information in the text area extracted by the layout analysis module 20]);
executing character recognition for a partial area having a high probability of presence of a character string in a relationship with the extracted diagrammatic representation; ([extraction module 25 of fig 2, extracts the features of the document image, see 0059-0060]); and

Fujiwara doesn’t explicitly teaches, wherein the partial area is decided based on a relative position in the diagrammatic representation extracted by the extraction part.
However, SCHMIDT in the same area of image processing (as shown in fig 1), teaches wherein the partial area is decided based on a relative position in the diagrammatic representation extracted by the extraction part, ([see 0051 recognition data could be a document created by the recognition server from an OCR scan with location data (e.g., coordinates) regarding the position of characters on the document. The extraction system 202 will then assemble the characters into words, and the words into phrases through a document assembly process with the document assembly module 308 (Block 402), the document assembly process identifies distinct pages; likewise, the rows on the pages are identified, upon completion of the document assembly (Block 402), the pages and rows of the document have been identified, but none of the data has been extracted for use. The extraction system 202 next performs page recognition with the page identification module 310 (Block 404).
(0036] Although FIG. 1-3 of SCHMID depicts a system comprising separate components including a computing, extraction unit an imaging sensor etc., one skilled in the art would recognize that these separate components may be combined a variety of ways to achieve particular design objectives. For example, in an alternative embodiment, the system components may be combined with processor components to save cost and improve performance.
Referring to claim 17, Fujiwara teaches an image processing apparatus ([a document processing apparatus comprises a layout analysis means ([20 of fig 2] see 0041), configured to analyze image data as shown in fig 1] see abstract), comprising: a layout analyzing means that executes layout analysis for image data; ([a layout analysis module  20 of fig 2 configured to analyze image data input, divide areas for each classification, and acquire coordinate information of a text area from the areas by a classification, see 0041, 009]);
an extraction means that extracts a diagrammatic representation from the image data by using a result of the layout analysis; ([extraction module 25 of fig 2, extracts the features of the document image, see 0059-0060]);
 a character recognizing means that executes character recognition for a partial area having a high probability of presence of a character string in a relationship with the extracted diagrammatic representation; [0047] the text area information calculation module 24, on the basis of the coordinate information of each partial area and text information in the text area extracted by the layout analysis module 20 ([the text information take-out module 21 is a module for acquiring the text information of the text area in the document image, and see also the "text information" means the character code of the character string in the document image, the text information take-out module 21 is a module for analyzing the pixel distribution of the character area extracted by the layout analysis module 20, deciding the character classification by comparing the pixel pattern with the character pixel pattern registered beforehand or the dictionary, and extracting it as text information and concretely, it can be considered to use the OCR, see 0041-0042]), and an erecting direction deciding part that decides an 
Fujiwara doesn’t explicitly teaches, wherein the partial area is decided based on a relative position in the diagrammatic representation extracted by the extraction part.
However, SCHMIDT in the same area of image processing (as shown in fig 1), teaches wherein the partial area is decided based on a relative position in the diagrammatic representation extracted by the extraction part, ([see 0051 recognition data could be a document created by the recognition server from an OCR scan with location data (e.g., coordinates) regarding the position of characters on the document. The extraction system 202 will then assemble the characters into words, and the words into phrases through a document assembly process with the document assembly module 308 (Block 402), the document assembly process identifies distinct pages; likewise, the rows on the pages are identified, upon completion of the document assembly (Block 402), the pages and rows of the document have been identified, but none of the data has been extracted for use. The extraction system 202 next performs page recognition with the page identification module 310 (Block 404).
(0036] Although FIG. 1-3 of SCHMID depicts a system comprising separate components including a computing, extraction unit an imaging sensor etc., one skilled in the art would recognize that these separate components may be combined a variety of ways to achieve particular design objectives. For example, in an alternative embodiment, 
Conclusion

Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner.
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677